NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



ROBERT KEARSE, DOC #139489,        )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D19-477
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 16, 2020.

Appeal from the Circuit Court for Lee
County; Joseph C. Fuller, Judge.

Howard L. Dimmig, II, Public Defender,
and Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Peter Konclanes,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed. See Morgan v. State, 293 So. 3d 1081 (Fla. 2d DCA 2020),

review granted, No. SC20-641, 2020 WL 3494396 (Fla. June 29, 2020).

.

CASANUEVA, SILBERMAN, and LUCAS, JJ., Concur.